DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	This application claims priority to international patent application number PCT/CN2019/103807 filed 08/30/2019 that claims priority to China Patent Application No. CN201811446175.X filed in China on 11/29/2018.  On 04/29/2021, an electronic copy of this document was retrieved by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Drawing Objection
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 8’s following limitations: “A display device, comprising the pixel circuit according to claim 1”.
(ii)	Claim 10’s following limitations: “further controlling, by the data signal, the storage device to output a second output voltage signal, and controlling by the second output voltage signal from the storage device, the second transistor to be in an off-state”.
(iii)	Claim 11’s following limitations: “wherein the controlling, by the third voltage signal output from the second scan line, the third transistor to be in an off-state, such 
(iv)	Claim 13’s following limitations: “wherein the data signal controls the storage device to be discharged, after the first transistor transmits the data signal output from the data line to the storage device, the method for driving the pixel circuit further comprises: controlling, by the data signal, the storage device to be discharged and stopping discharging until the storage device outputs a low voltage signal, transmitting, by the storage device, the low voltage signal of the storage device to the control terminal of the second transistor; controlling, by the low voltage signal of the storage device, the second transistor to be in an on-state; wherein, the low voltage signal of the storage device is the first output voltage signal”.
(v)	Claim 15’s following limitations: “wherein the data signal controls the storage device to be charged, after the first transistor transmits the data signal output from the data line to the storage device, the method for driving the pixel circuit further comprises: controlling, by the data signal, the storage device to be charged and stopping charging until the storage device outputs a high voltage signal, transmitting, by the storage device, the high voltage signal of the storage device to the control terminal of the second transistor; controlling, by the high voltage signal of the storage device, the second transistor to be in an off-state; wherein, the high voltage signal of the storage device is a second output voltage signal”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Specification Objections
4.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “PIXEL CIRCUIT INCLUDING A STORAGE DEVICE CONNECTED TO A CONTROL LINE, DISPLAY DEVICE AND METHOD FOR DRIVING PIXEL CIRCUIT”.
5.	The abstract needs to be amended to remove the phrase “[a] pixel circuit includes” (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’” and “The language…should not repeat information given in the title”).
6.	Paragraph [0041] of the originally filed specification needs to be changed from 
Claim Objection
7.	Claim 3 is objected to because of the following informalities:  
	Claim 3 at line 2 needs to be changed from “the same type” to “a same type” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-6, 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by China Patent Pub. No. CN105096818B to Zhang et al. (“Zhang”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Zhang discloses a pixel circuit (Fig. 2 or Fig. 5; p 8, especially – “figure 2 the structure chart of the image element circuit”; and p 11, especially – “figure , comprising: a first transistor(23)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”), a second transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”), a third transistor(24)(Fig. 2 or Fig. 5; p 8, especially – “transistor 24”), a storage device(29)(Fig. 2 or Fig. 5; p 8, especially – “electric capacity 29”) and a light-emitting device(28)(Fig. 2 or Fig. 5; p 8, especially – “luminescent 28”; p 9, especially – “The luminescent device of the present embodiment is OLED”); wherein
	a control terminal(23’s gate terminal)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”) of the first transistor(23)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”) is connected to a first scan line(VSCAN line)(Fig. 2 or Fig. 5; p 10, especially – “The first scan control signal of current line VSCAN”), a first terminal(23’s source terminal directly connected to Vscan line)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”) of the first transistor(23)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”) is connected to a data line(VDATA line)(Fig. 2 or Fig. 5; p 8, especially – “data signal line 51”), and a second terminal(23’s source terminal directly connected to node B)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”) of the first transistor(23)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”) is connected to an output node(node B)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”; p 9, especially – “data signal line 51…and gray scale is relevant Information transfer is to the second current lead-through pole of the electric capacity 29” – transistor {Fig. 2 or Fig. 5: 23} outputs data signals to node B); a first terminal(29’s terminal directly connected to node B)(Fig. 2; p 8, especially – “electric capacity 29”) of the storage device(29)(Fig. 2 or Fig. 5; p 8, especially – “electric capacity 29”) is connected to the output node(node B)(Fig. 2 or Fig. 5; p 8, especially , and a second terminal(29’s terminal directly connected to node A)(Fig. 2 or Fig. 5; p 8, especially – “electric capacity 29”) of the storage device(29)(Fig. 2 or Fig. 5; p 8, especially – “electric capacity 29”) is connected to a control line(VSCAN line or line from 21 to 24)(Fig. 2; p 8, especially – “the first transistor 21 are used to drive luminescent device 28”; p 10, especially – “The first scan control signal of current line VSCAN” – second terminal of storage device {Fig. 2 or Fig. 5: 29’s terminal directly connected to node A} is coupling connected to each of the control lines {Fig. 2: VSCAN line and line from 21 to 24);
	a control terminal(21’s gate terminal)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) of the second transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) is connected to the output node(node B)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”; p 9, especially – “data signal line 51…and gray scale is relevant Information transfer is to the second current lead-through pole of the electric capacity 29” – a control terminal of the second transistor {Fig. 2 or Fig. 5: 21’s gate} is coupling connected to the output node {Fig. 2 or Fig. 5: node B}.), a first terminal(21’s terminal sharing a same node as VDD)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) of the second transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) is connected to a supply voltage(VDD)(Fig. 2 or Fig. 5; p 4, especially – “the first supply voltage is high level VDD), and a second terminal(21’s terminal directly connected to node C)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) of the second transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) is connected to a first terminal(24’s terminal directly connected to node C)(Fig. 2 or Fig. 5; p 8, especially – “transistor 24”) of the third transistor(24)(Fig. 2 or Fig. 5; p 8, especially – “transistor 24”); and
	a control terminal(24’s gate terminal)(Fig. 2 of Fig. 5; p 8, especially – “transistor 24”) of the third transistor(24)(Fig. 2 or Fig. 5; p 8, especially – “transistor 24”) is connected to a second scan line1(Fig. 2: VSCAN line; Fig. 5: VEM)(Fig. 2 or Fig. 5; p 10, especially – “The first scan control signal of current line VSCAN”; and p 12, especially – “the second scan control signal VEM”), a second terminal(24’s terminal directly connected to the anode of the light emitting device 28)(Fig. 2 or Fig. 5: p 8, especially – “transistor 24…luminescent 28”; p 9, especially – “The anode of the optical device 28”) of the third transistor(24)(Fig. 2 or Fig. 5; p 8, especially – “transistor 24”) is connected to an anode(28’s top electrode)(Fig. 2 or Fig. 5: p 8, especially – “transistor 24…luminescent 28”; p 9, especially – “The anode of the optical device 28”) of the light-emitting device(28)(Fig. 2 or Fig. 5; p 9, especially – “The anode of the optical device 28”; p 9, especially – “The luminescent device of the present embodiment is OLED”), and a cathode(28’s bottom electrode)(Fig. 2 or Fig. 5; p 8, especially – “transistor 24…luminescent 28”; p 9, especially – “The anode of the optical device 28”) of the light-emitting device(28)(Fig. 2 or Fig. 5: p 8, especially – “transistor 24…luminescent 28”; p 9, especially – “The anode of the optical device 28”; p 9, especially – “The luminescent device of the present embodiment is OLED”) is grounded(ground symbol)(Fig. 2 or Fig. 5; p 6, especially – “The negative electrode of luminescent device is used to be grounded”; p 8, especially – “ground level”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 2, Zhang discloses wherein the first transistor(23)(Fig. 2; p 8, especially – “transistor 23”) and the third transistor(24)(Fig. 2; p 8, especially – “transistor 24”) are of different types (Fig. 2: 23, 24; p 8, especially – “transistor 23 are p-type…transistor 24…is N-type…23 is N-type”), and a voltage signal(Vscan voltage high or low)(Figs. 2-3; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from high level”) transmitted from the first scan line(VSCAN line)(Fig. 2; p 10, especially – “The first scan control signal of current line VSCAN”) and a voltage signal(Vscan voltage high or low)(Figs. 2-3; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from high level”) transmitted from the second scan line(VSCAN line)(Fig. 2; p 10, especially – “The first scan control signal of current line VSCAN”) are the same (Fig. 2: 23, 24, VSCAN line; Fig. 2; p 10, especially – “The first scan control signal of current line VSCAN”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

claim 3, Zhang discloses wherein the first transistor(23)(Fig. 5; p 8, especially – “transistor 23”) and the third transistor(24)(Fig. 5; p 8, especially – “transistor 24”) are of the same type (Fig. 5: 23, 24; p 12, especially – “the present embodiment using full p-type TFT”), and a voltage signal(Vscan voltage low)(Fig. 6; p 12, especially – “first scan control signal V of current lineSCAN Be changed into low level from high level”) transmitted from the first scan line(VSCAN line)(Fig. 5; p 10, especially – “The first scan control signal of current line VSCAN”) and a voltage signal(VEM voltage high)(Fig. 6; p 12, especially – “VEM it is changed from the high level to the low level”) transmitted from the second scan line(VEM)(Fig. 5; p 12, especially – “the second scan control signal VEM”) are opposite to each other (Fig. 6: Vscan voltage low, VEM voltage high; p 12, especially – “first scan control signal V of current lineSCAN Be changed into low level from high level… VEM it is changed from the high level to the low level”).

	As to claim 4, Zhang discloses wherein the first transistor(23)(Fig. 2 or Fig. 5; p 8, especially – “transistor 23”) and the third transistor(24)(Fig. 2 or Fig. 5; p 8, especially – “transistor 24”) are switch transistors(Fig. 2 or Fig. 5: 23, 24; p 9, especially – “third transistor 23 responds the first scan control signal…transistor 24 are used as switching tube”; p 10, especially – “third transistor 23 are opened”), and the second transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) is a drive transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “first transistor 21 are used to drive luminescent device 28”).

	As to claim 5, Zhang discloses wherein the second transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) is a P-type thin-film transistor (Fig. 2 or Fig. 5: 21; p 8, especially – “First to 6th transistor can also be thin film transistor (TFT)…first transistor 21…are p-type”), the first terminal(21’s terminal sharing a same node as VDD)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) of the second transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) is a source (Fig. 2 or Fig. 5: 21, VDD; p 4, especially – “the first power supply voltage is high level VDD”; p 8, especially – “first transistor 21…are p-type…The first transistor 21, the 4th transistor 24 and luminescent device 28 can be connected on power voltage line and ground level it Between” – since the second transistor {Fig. 2: 21} is a P-type its first terminal {terminal directly connected to VDD} is a source terminal as current flows from source to drain for a p-type transistor), and the second terminal(21’s terminal directly connected to node C)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) of the second transistor(21)(Fig. 2 or Fig. 5; p 8, especially – “transistor 21”) is a drain (Fig. 2 or Fig. 5: 21, VDD; p 4, especially – “the first power supply voltage is high level VDD”; p 8, especially – “first transistor 21…are p-type…The first transistor 21, the 4th transistor 24 and luminescent device 28 can be connected on power voltage line and ground level it Between” – since the second transistor {Fig. 2 or Fig. 5: 21} is a P-type its second terminal {terminal directly connected to node C} is a source terminal as current flows from source to drain for a p-type transistor).

	As to claim 6, Zhang discloses wherein the first transistor(23)(Fig. 2; p 8, especially – “transistor 23”) is a P-type thin-film transistor (Fig. 2: 23; p 8, especially – th transistor can also be thin film transistor (TFT)…transistor 23 are p-type”), and the third transistor(24)(Fig. 2; p 8, especially – “transistor 24”) is an N-type thin-film transistor (Fig. 2: 24; p 8, especially – “First to 6th transistor can also be thin film transistor (TFT)… transistor 24…is N-type); and the control terminal(24’s gate terminal)(Fig. 2; p 8, especially – “transistor 24”) of the third transistor(24)(Fig. 2; p 8, especially – “transistor 24”) is connected to the control terminal(23)(Fig. 2; p 8, especially – “transistor 23”) of the first transistor(23’s gate terminal)(Fig. 2; p 8, especially – “transistor 23”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to claim 8, Zhang discloses a display device (FIG. 4; p 10, especially – “display device”), comprising the pixel circuit according to claim 1 (FIG. 4: 50; p 10, especially – “Fig. 4 gives the display device that a kind of image element circuit by the present embodiment forms…image element circuit 50”; see also the above analysis of claim 1 for the pixel circuit).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As to claim 9, Zhang discloses a method for driving a pixel circuit (Figs. 2-3; p 8, especially – “figure 2 the structure chart of the image element circuit”; p 9, last ¶), applied to the pixel circuit according to claim 1 (Fig. 2; p 8, especially – “figure 2 the structure chart of the image element circuit”), comprising:
	controlling, by a first voltage signal(Vscan voltage V low)(Figs. 2-3; p 9, especially – “data write phase (t1)”; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level”) output from the first scan line(VSCAN line)(Figs. 2-3; p 9, especially – “data write phase (t1)”; p 10, especially – “The first scan control signal of current line VSCAN”), the first transistor(23)(Fig. 2; p 8, especially – “transistor 23”) to be in an on-state (Figs. 2-3: 23, VSCAN voltage low;  Fig. 2; p 8, especially – “First to 6th transistor can also be thin film transistor (TFT)…transistor 23 are p-type”; p 9, especially – “write phase (t1)”; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level” – since the first transistor {Fig. 2: 23} is a p type it turns ON when the first voltage signal {Fig. 2: VSCAN low} is applied during period t1.) and controlling, by a third voltage signal2(Vscan voltage V low)(Fig. 2; p 10, especially – SCAN Be changed into low level from low level to high level”) output from the second scan line3(VSCAN line)(Fig. 2; p 10, especially – “The first scan control signal of current line VSCAN”), the third transistor(24)(Fig. 2; p 8, especially – “transistor 24”) to be in an off-state (Figs. 2-3, VSCAN voltage low, 24; p 8, especially – “transistor 24…is N-type”; p 9, especially – “write phase (t1)”; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level” – since the third transistor {Fig. 2: 24} is a n type it turns OFF when the third voltage signal {Fig. 2: VSCAN low} is applied during period t1.);
	transmitting, by the first transistor(23)(Fig. 2; p 8, especially – “transistor 23”), a data signal output from the data line(VDATA line)(Fig. 2; p 8, especially – “data signal line 51”) to the storage device(29)(Fig. 2; p 8, especially – “electric capacity 29…data signal 51”; p 9, especially – “electric capacity is used to store the relevant data message of gray scale in luminescence process…write phase (t1)”; p 10, 1st ¶), and controlling, by the data signal, the storage device(29)(Fig. 2; p 8, especially – “electric capacity 29”) to output a first output voltage signal (Fig. 2; p 8, especially – “data signal 51”; p 9, especially – “electric capacity is used to store the relevant data message of gray scale in luminescence process…write phase (t1)”; p 6, especially – “The voltage of the first electrode of capacity cell is changed into VDD+VTH-VDATA+VOLED So that the One transistor produces leakage current IOLED…the leakage current I of the first transistorOLEDLuminescent device is flowed through, circuit enters light-emitting mode.”; p 10, 1st ¶);
	controlling, by a second voltage signal(Vscan voltage V high)(Figs. 2-3; p 9, especially – “glow phase (t2)”; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level”) output from the first scan line(VSCAN line)(Fig. 2; p 10, especially – “The first scan control signal of current line VSCAN”), the first transistor(23)(Fig. 2; p 8, especially – “transistor 23”) to be in an off-state (Figs. 2-3: 23, VSCAN voltage high;  Fig. 2; p 8, especially – “First to 6th transistor can also be thin film transistor (TFT)…transistor 23 are p-type”; p 9, especially – “glow phase (t2)”; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level” – since the first transistor {Fig. 2: 23} is a p type it turns OFF when the second voltage signal {Fig. 2: VSCAN high} is applied during period t2.), and controlling, by a fourth voltage signal4(Vscan voltage V high)(Figs. 2-3; p 9, especially – “glow phase (t2)”; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level”) output from the second scan line(VSCAN line)(Fig. 2; p 10, especially – “The first scan control signal of current line VSCAN”), the third transistor(24)(Fig. 2; p 8, especially – “transistor 24”)  to be in an on-state (Figs. 2-3, VSCAN voltage low, 24; p 8, especially – “transistor 24…is N-type”; p 9, especially – “write phase (t1)”; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level” – since the third transistor {Fig. 2: 24} is a n type it turns ON when the fourth voltage signal {Fig. 2: VSCAN high} is applied during period t2.);
	controlling, by the first output voltage signal of the storage device(29)(Fig. 2; p 6, especially – “The voltage of the first electrode of capacity cell is changed into VDD+VTH-VDATA+VOLED So that the One transistor produces leakage current IOLED…the leakage current I of the first transistorOLEDLuminescent device is flowed through, circuit enters light-emitting mode.”; p 8, especially – “electric capacity 29”), the second transistor(21)(Fig. 2; p 8, especially – “transistor 21”) to be in an on-state (p 6, especially – “The voltage of the first electrode of capacity cell is changed into VDD+VTH-VDATA+VOLED So that the One transistor produces leakage current IOLED…the leakage current I of the first transistorOLEDLuminescent device is flowed through, circuit enters light-emitting mode.”; p 8, especially – “The control pole of the first transistor 21 is coupled to the first current lead-through pole of electric capacity 29…the first transistor 21 are used to drive luminescent device 28, provide gray scale relevant electric current for luminescent device 28.”), and receiving, by the second transistor(21)(Fig. 2; p 8, especially – “transistor 21”) via the storage device(29)(Fig. 2; p 8, especially – “electric capacity 29”), a drive signal to drive the light-emitting device(28)(Fig. 2; p 6, especially – “The voltage of the first electrode of capacity cell is changed into VDD+VTH-VDATA+VOLED So that the One transistor produces leakage current IOLED…the leakage current I of the first transistorOLEDLuminescent device is flowed through, circuit enters light-emitting mode.”; p 8, especially – “The control pole of the first transistor 21 is coupled to the first current lead-through pole of electric capacity 29…the first transistor 21 are used to drive luminescent device 28, provide gray scale relevant electric current for luminescent device 28.”; p 9, especially – “third transistor 23 responds the first scan control signal”) through the third transistor(24)(Fig. 2; p 8, especially – “transistor 24”; th transistor 24 are used as switching tube, for responding the first scan control signal, by the sun of luminescent device 28”);
wherein the drive signal comprises a drive current and/or a drive voltage (Fig. 2: 21, 24, 28; p 8, especially – “The control pole of the first transistor 21 is coupled to the first current lead-through pole of electric capacity 29…the first transistor 21 are used to drive luminescent device 28, provide gray scale relevant electric current for luminescent device 28.”; p 10, especially – “The voltage of A points is VA=VDD+VTH-VDATA+VOLED, flow through OLED electric current namely the leakage current of driving tube the first transistor 21”).

As to claim 11, Zhang discloses wherein the controlling, by the 
third voltage signal5(Vscan voltage V low)(Fig. 2; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level”) output from the second scan line6(VSCAN line)(Fig. 2; p 10, especially – “The first scan control signal of current line VSCAN”), the third transistor(24)(Fig. 2; p 8, especially – “transistor 24”) to be in an off-state (Figs. 2-3, VSCAN voltage low, 24; p 8, especially – “transistor 24…is N-type”; p 9, especially – “write phase (t1)”; p 10, especially – “first scan control signal V of current lineSCAN Be changed into low level from low level to high level” – since the third transistor {Fig. 2: 24} is a n type it turns OFF when the third voltage signal {Fig. 2: VSCAN low} is applied during period t1.), such that the light-emitting device(28)(Fig. 2: p 8, especially – “transistor 24…luminescent 28”; p 9, especially – “The anode of the optical device 28”; p 9, especially – “The luminescent device of the present embodiment is OLED”) is in a non-light-emitting state (p 10, especially – “data write phase…the 4th transistor…turn off…glow phase…circuit enters light-emitting mode” – light emitting device {Fig. 2: 28} is in a non-light emitting state during the data writing phase).

As to claim 12, Zhang discloses wherein the drive signal is configured to control luminance of the light-emitting device(28)(Fig. 2; p 6, especially – “The voltage of the first electrode of capacity cell is changed into VDD+VTH-VDATA+VOLED So that the One transistor produces leakage current IOLED…the leakage current I of the first transistorOLEDLuminescent device is flowed through, circuit enters light-emitting mode.”; p 8, especially – “The control pole of the first transistor 21 is coupled to the first current lead-through pole of electric capacity 29…the first transistor 21 are used to drive luminescent device 28, provide gray scale relevant electric current for luminescent device 28.”; p 9, especially – “third transistor 23 responds the first scan control signal”).
Claim Rejections – 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2021/0201788 A1 to Hu et al. (“Hu”).

    PNG
    media_image7.png
    1102
    1572
    media_image7.png
    Greyscale

	As to claim 1, Hu discloses a pixel circuit (Fig. 5; ¶0055), comprising: a first transistor(12)(Fig. 5; ¶0055), a second transistor(11)(Fig. 5; ¶0059), a third transistor(14)(Fig. 5; ¶0055), a storage device(15)(Fig. 5; ¶0058) and a light-emitting device(16)(Fig. 5; ¶0061); wherein
	a control terminal(12’s gate terminal)(Fig. 5; ¶0055) of the first transistor(12)(Fig. 5; ¶0055) is connected to a first scan line(G_N line)(Fig. 5; ¶0061), a first terminal(12’s terminal sharing a node with the I_oled data line)(Fig. 5; ¶0055) of the first transistor(12)(Fig. 5; ¶0055) is connected to a data line(I_oled data line)(Fig. 5: I_oled; ¶0055), and a second terminal(12’s terminal directly connected to the first node 1)(Fig. 5: I_oled; ¶0055) of the first transistor(12)(Fig. 5; ¶0055) is connected to an output node(first node 1)(Fig. 5: ¶¶0055, 0061 – output node {Fig. 5: 1} receives a data signal from the data line {Fig. 5: I_oled}); a first terminal(15’s top electrode)(Fig. 5; ¶0058) of the storage device(15)(Fig. 5; ¶0058) is connected to the output node(first node 1)(Fig. 5: ¶¶0055, 0061), and a second terminal(15’s bottom electrode)(Fig. 5; ¶0058) of the storage device(15)(Fig. 5; ¶0058) is connected to a control line(any one of: G_N line, the line between VDD & 11, and the line between 11 and 16)(Fig. 5; ¶¶0055, 0059 – a second terminal of the storage device {15’s bottom electrode} is coupling connected to a control line {Fig. 5: anyone of G_N line, the line between VDD and 11, and the line between 11 and 16});
	a control terminal(11’s gate electrode)(Fig. 5; ¶0059) of the second transistor(11)(Fig. 5; ¶0059) is connected to the output node(first node 1)(Fig. 5: ¶¶0055, 0061), a first terminal(11’s terminal sharing a node with Vdd)(Fig. 5; ¶0055) of the second transistor(11)(Fig. 5; ¶0059) is connected to a supply voltage(Vdd)(Fig. 5; ¶0055), and a second terminal(11’s terminal directly connected to the third node 3)(Fig. 5; ¶0059) of the second transistor(11)(Fig. 5; ¶0059) is connected to a first terminal(14’s terminal directly connected to the third node 3)(Fig. 5; ¶0055) of the third transistor(14)(Fig. 5; ¶0055 – a first terminal of the second transistor {13’s terminal sharing a node with Vdd} is connected via node 3 to a first terminal of the third transistor {14’s terminal directly connected to the third node 3}.); and
	a control terminal(14’s gate)(Fig. 5; ¶0055) of the third transistor(14)(Fig. 5; ¶0055) is connected to a second scan line7(G_N line)(Fig. 5; ¶0061), a second terminal(14’s terminal directly connected to Vss)(Fig. 5; ¶0055) of the third transistor(14)(Fig. 5; ¶0055) is connected to an anode(top electrode of 16) of the light-emitting device(16)(Fig. 5; ¶0056 – a second terminal of the third transistor {Fig. 5: 14’s terminal directly connected to Vss} is coupling connected to an anode of the light-emitting device {Fig. 5: 16’s top electrode}.), and a cathode(bottom electrode of 16) of the light-emitting device(16)(Fig. 5; ¶0056) is grounded (Fig. 5: Vss; ¶0056).
	
	As to claim 5, Hu discloses wherein the second transistor(11)(Fig. 5; ¶0059)  is a P-type thin-film transistor (¶0060), the first terminal(11’s terminal sharing a node with Vdd)(Fig. 5; ¶0055) of the second transistor(11)(Fig. 5; ¶0059) is a source (Fig. 5: 11; ¶0051 – since second transistor {Fig. 5: 11} may be a P-type, current flows from source to drain and thus the first terminal {Fig. 5: 11’s terminal sharing a node with Vdd} is a source terminal), and the second terminal(11’s terminal directly connected to the third node 3)(Fig. 5; ¶0059) of the second transistor(11)(Fig. 5; ¶0059) is a drain (Fig. 5: 11; ¶0051 – since second transistor {Fig. 5: 11} may be a P-type, current flows from source to drain and thus the second terminal {Fig. 5: 11’s terminal directly connected to the third node 3} is a drain terminal).

	As to claim 7, Hu discloses wherein the first transistor(12)(Fig. 5; ¶0055) is a P-type thin-film transistor (¶0060), and the third transistor(14)(Fig. 5; ¶0055) is a P-type thin-film transistor (¶0060).
Claim Rejections – 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. CN105096818B to Zhang et al. (“Zhang”) as applied to claim 9 above, in view of U.S. Patent Pub. No. 2012/0139959 A1 to Kim.
As to claim 10, Zhang does not expressly disclose further controlling, by the data signal, the storage device to output a second output voltage signal, and controlling by the second output voltage signal from the storage device, the second transistor to be in an off-state.
Kim discloses further controlling, by the data signal (FIG. 2: Dj; ¶0058), the storage device(Cst)(FIG. 2; ¶0058) to output a second output voltage signal(gate off voltage)(FIG. 2; ¶0058), and controlling by the second output voltage signal(gate off/high/black display voltage)(FIG. 2; ¶0058) from the storage device(Cst)(FIG. 2; ¶0058), the second transistor(M2)(FIG. 2; ¶0058) to be in an off-state (FIG. 2: M2; ¶0058).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhang with Kim to provide a method for driving a pixel circuit that displays an image having a desired level of brightness (i.e., by preventing a residual voltage from affecting the brightness of an image).
Allowable Subject Matter
14.	Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
15.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Dependent claim 13 identifies the distinct features: “and stopping discharging until the storage device(FIG. 2: C1) outputs a low voltage signal, transmitting, by the storage device(FIG. 2: C1), the low voltage signal of the storage device(FIG. 2: C1) to the control terminal of the second transistor(FIG. 2: T2’s gate terminal); controlling, by the low voltage signal of the storage device(FIG. 2: C1), the second transistor(FIG. 2: T2) to be in an on-state; wherein, the low voltage signal of the storage device(FIG. 2: C1) is the first output voltage signal”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. CN105096818B to Zhang et al. (“Zhang”) and U.S. Patent Pub. No. 2012/0139959 A1 to Kim, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
claim 13, Zhang does not expressly disclose wherein the data signal controls the storage device to be discharged,
	after the first transistor transmits the data signal output from the data line to the storage device, the method for driving the pixel circuit further comprises:
	controlling, by the data signal, the storage device to be discharged.
	Kim discloses wherein the data signal (FIG. 2: Dj; ¶0058) controls the storage device(Cst)(FIG. 2; ¶0058) to be discharged (FIG. 2: Cst; ¶0058), after the first transistor(FIG. 2: M1; ¶0051) transmits the data signal output(gate on/low/image voltage) from the data line(Dj) to the storage device(Cst)(FIG. 2; 0058, especially – “previously input image data”; 0059), the method for driving the pixel circuit (FIG. 2; ¶¶0057-0060) further comprises:
	controlling, by the data signal (FIG. 2: Dj; ¶0058), the storage device (Cst)(FIG. 2; ¶0058) to be discharged (FIG. 2: Cst; ¶0058).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhang with Kim to provide a method for driving a pixel circuit that displays an image having a desired level of brightness (i.e., by preventing a residual voltage from affecting the brightness of an image).
Chang as modified by Kim does not teach and stopping discharging until the storage device outputs a low voltage signal, transmitting, by the storage device, the low voltage signal of the storage device to the control terminal of the second transistor; controlling, by the low voltage signal of the storage device, the second transistor to be in an on-state; wherein, the low voltage signal of the storage device is the first output voltage signal, with all other limitations as claimed.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Dependent claim 15 identifies the distinct features: “and stopping charging until the storage device(FIG. 2: C1) outputs a high voltage signal, transmitting, by the storage device(FIG. 2: C1), the high voltage signal of the storage device(FIG. 2: C1) to the control terminal of the second transistor(FIG. 2: T2’s gate terminal); controlling, by the high voltage signal of the storage device(FIG. 2: C1), the second transistor(FIG. 2: T2) to be in an off-state; wherein, the high voltage signal of the storage device(FIG. 2: C1) is a second output voltage signal”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. CN105096818B to Zhang et al. (“Zhang”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 15, Zhang discloses claim 9 upon which claim 15 depends.  Zhang further discloses wherein the data signal controls the storage device(29)(Fig. 2: 29, VDATA line; p 8, especially – “electric capacity 29”) to be charged DATA line; p 8, especially – “electric capacity 29…data signal 51”; p 9, especially – “electric capacity is used to store the relevant data message of gray scale in luminescence process…write phase (t1)”; p 10, 1st ¶), after the first transistor(23)(Fig. 2; p 8, especially – “transistor 23”) transmits the data signal output from the data line(VDATA line)(Fig. 2; p 8, especially – “data signal line 51”) to the storage device(29)(Fig. 2; p 8, especially – “electric capacity 29…data signal 51”; p 9, especially – “electric capacity is used to store the relevant data message of gray scale in luminescence process…write phase (t1)”; p 10, 1st and 2nd ¶¶), the method for driving the pixel circuit (Figs. 2-3; p 8, especially – “figure 2 the structure chart of the image element circuit”; p 9, last ¶) further comprises: controlling, by the data signal, the storage device(29)(Fig. 2: 29, VDATA line; p 8, especially – “electric capacity 29”) to be charged (Fig. 2: 29, VDATA line; p 8, especially – “electric capacity 29”) to be charged (Fig. 2: 29, VDATA line; p 8, especially – “electric capacity 29…data signal 51”; p 9, especially – “electric capacity is used to store the relevant data message of gray scale in luminescence process…write phase (t1)”; p 10, 1st ¶).
Zhang does not expressly disclose “and stopping charging until the storage device outputs a high voltage signal, transmitting, by the storage device, the high voltage signal of the storage device to the control terminal of the second transistor; controlling, by the high voltage signal of the storage device, the second transistor to be in an off-state; wherein, the high voltage signal of the storage device is a second output voltage signal”, with all other limitations as claimed.
Other Relevant Prior Art
Ma et al. (“Ma”).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
     
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

As to claim 1, Ma discloses a pixel circuit (Fig. 2; p 6, especially – “image element circuit that Fig. 2 is”), comprising: a first transistor(M3)(Fig. 2; p 8, especially – “third transistor M3”), a second transistor(M0)(Fig. 2; p 9, especially – “driving transistor M0”), a third transistor(M2 or M4)(Fig. 2; p 8, especially – “transistor seconds M2…transistor M4”), a storage device(C1)(Fig. 2; p 9, especially – “first electric capacity C1”) and a light-emitting device(light emitting device symbol)(Fig. 2; p 9, especially – “light-emitting component”); wherein
	a control terminal(M3’s gate terminal)(Fig. 2; p 8, especially – “third transistor M3”) of the first transistor(M3)(Fig. 2; p 8, especially – “third transistor M3”) is connected to a first scan line(S3 line)(Fig. 2; p 8, especially – “3rd drive signal S3”), a first terminal(M3’s terminal directly connected to Data line)(Fig. 2; p 8, especially –  of the first transistor(M3)(Fig. 2; p 8, especially – “third transistor M3”)  is connected to a data line(Data line)(Fig. 2; p 8, especially – “the first electrode of third transistor M3 is connected to number It is believed that number Data”), and a second terminal(M3’s terminal directly connected to node N1)(Fig. 2; p 8, especially – “third transistor M3”) of the first transistor(M3)(Fig. 2; p 8, especially – “third transistor M3”) is connected to an output node(N1)(Fig. 2: M3; p 8, especially – “first node N1”; p 9, especially – “In data write step T2, the conducting of third M3 is driven…the data electricity that first node N1 voltages are provided for data-signal Data voltage is coupled to Section Point N2 by pressure” – first transistor {Fig. 2: M3} outputs a data signal from data line {Fig. 2: Data} to output node {Fig. 2: N1}); a first terminal(C1’s top electrode)(Fig. 2; p 9, especially – “first electric capacity C1”) of the storage device(C1)(Fig. 2; p 9, especially – “first electric capacity C1”) is connected to the output node(N1)(Fig. 2: M3; p 8, especially – “first node N1”; p 9, especially – “In data write step T2, the conducting of third M3 is driven…the data electricity that first node N1 voltages are provided for data-signal Data voltage is coupled to Section Point N2 by pressure”), and a second terminal(C1’s bottom electrode)(Fig. 2; p 9, especially – “first electric capacity C1”) of the storage device(C1)(Fig. 2; p 9, especially – “first electric capacity C1”) is connected to a control line(S3 line, S2 line or line between M0 and M4)(Fig. 2; p 8, especially – “In light emitting step, driving transistor M0 produces driving current, to drive light-emitting component D to light”; p 9, especially – “Second drive signal S2 is high level, drives the Two-transistor M2 is turned on ; 3rd drive signal S3 is low level, drives the cut-off of third transistor M3”);
	a control terminal(M0’s gate terminal)(Fig. 2; p 9, especially – “driving transistor M0”) of the second transistor(M0)(Fig. 2; p 9, especially – “driving transistor M0”) is connected to the output node(N1)(Fig. 2: M3; p 8, especially – “first node N1”; p 9, especially – “In data write step T2, the conducting of third M3 is driven…the data electricity that first node N1 voltages are provided for data-signal Data voltage is coupled to Section Point N2 by pressure”), a first terminal(M0’s terminal directly connected to Pvdd)(Fig. 2; p 9, especially – “driving transistor M0”) of the second transistor(M0)(Fig. 2; p 9, especially – “driving transistor M0”) is connected to a supply voltage(Pvdd)(Fig. 2; p 8, especially – “power supply signal Pvdd”), and a second terminal(M0’s terminal directly connected to node N3)(Fig. 2; p 9, especially – “driving transistor M0”) of the second transistor(M0)(Fig. 2; p 9, especially – “driving transistor M0”) is connected to a first terminal(M2’s terminal directly connected to node N3 or M4’s terminal directly connected to node N3)(Fig. 2; p 8, especially – “transistor M4”) of the third transistor(M2 or M4)(Fig. 2; p 8, especially – “transistor seconds M2…transistor M4”); and
	a control terminal(M2’s gate terminal or M4’s gate terminal)(Fig. 2; p 8, especially – “transistor seconds M2…transistor M4”) of the third transistor(M2 or M4)(Fig. 2; p 8, especially – “transistor seconds M2…transistor M4”) is connected to a second scan line(S2 line or S4 line)(Fig. 2; p 8, especially – “second drive signal S2…fourth drive signal S4” – M2’s gate is directly connected to S2 scan line or M4’s gate is directly connected to S4 scan line), a second terminal(M2’s terminal directly connected to node N2 or M4’s terminal directly connected to the anode of the light emitting device)(Fig. 2; p 8, especially – “transistor seconds M2…transistor M4”; p 9,  of the third transistor(M2 or M4)(Fig. 2; p 8, especially – “transistor seconds M2…transistor M4”) is connected to an anode of the light-emitting device(light emitting device symbol)(Fig. 2; p 8, especially – “transistor seconds M2…transistor M4”; p 9, especially – “transistor M4 is connected to the anode of light-emitting component” – M2’s second terminal directly connected to node N2 is coupling connected to the anode of the light emitting device and M4’s second terminal is directly connected to the anode of the light emitting device), and a cathode of the light-emitting device is grounded(Pvee)(Fig. 2; p 10, especially – electronegative potential Pvee”).

As to claim 3, Ma discloses wherein the first transistor(M3)(Fig. 2; p 8, especially – “third transistor M3”) and the third transistor(M2 or M4)(Fig. 2; p 8, especially – “transistor seconds M2…transistor M4”) are of the same type (M3 and M2 or M4)(Fig. 2; pp 7-8, especially – “the first transistor M1, transistor seconds M2, third transistor M2 and 4th crystal Pipe M4 is N-type transistor ; Or, The first transistor M1, transistor seconds M2, third transistor M3 and 4th transistor M4 are P-type transistor.”), and a voltage signal transmitted from the first scan line(S3 line)(Fig. 2; p 8, especially – “3rd drive signal S3”) and a voltage signal transmitted from the second scan line(S2 line or S4 line)(Fig. 2; p 8, especially – “second drive signal S2…fourth drive signal S4” – M2’s gate is directly connected to S2 scan line or M4’s gate is directly connected to S4 scan line) are opposite to each other (Fig. 3: S2 and S4 in T1 or S2 and S3 in T2; p 9, especially – “in threshold value crawl step T1…Second drive signal S2 is high level…Fourth drive signal S4 is low level”; pp 8-9, especially – “in data write rd drive signal S3 is changed into high level”).
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claim 1 does not limit “the second scan line” to be different from “the first scan line”.
        2 Examiner notes that claim 9 does not limit “third voltage signal” to be different from “first voltage signal”.
        
        3 As stated above for claim 1, examiner notes that claim 9 does not limit “the second scan line” to be different from “the first scan line”.
        4 Examiner notes that claim 9 does not limit “fourth voltage signal” to be different from “second voltage signal”.
        
        5 As stated above for claim 9, examiner notes that the limitations “third voltage signal” are not limited to be different from “first voltage signal”.
        
        6 As stated above for claim 9, examiner notes that the limitations “the second scan line” are not limited to be different from “the first scan line”.
        7 Examiner notes that claim 1 does not limit “the second scan line” to be different from “the first scan line”.